Title: James Madison to Alexander Garrett, 17 January 1827
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 17. 1827
                            
                        
                        I return the check in yours of the 11th. filled with the sum of $12.000, as proposed, and with the sanction
                            of the Rector. If it be the practice to prefix "approved" before the signature, be so obliging as to supply the omission.
                            With great respect
                        
                            
                                James Madison
                            
                        
                    